Citation Nr: 1749401	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  14-20 699A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for depression.

2. Entitlement to service connection for an acquired psychiatric disorder other than depression, to include posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for a sleep disorder to include insomnia.

5. Entitlement to service connection for a bilateral eye disorder manifested by vision loss.


REPRESENTATION

Veteran represented by:	Blinded Veterans Association


WITNESSES AT HEARING ON APPEAL

The Veteran and her sister


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1974 to September 1976.

These matters come to the Board of Veterans' Appeals (Board) from April 2012, June 2012 and December 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama.

The Veteran and her sister testified before the undersigned Veterans Law Judge at a video conference Board hearing in October 2015.  The transcript is of record.

The Veteran's representative raised the issue of a total disability rating due to individual unemployability (TDIU) in her informal hearing presentation.  The Board referred TDIU to the RO in August 2016, but the RO has not yet adjudicated the claim.  The issue is not yet before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's depression was caused by her other service-connected disabilities.

2. The Veteran's PTSD was not incurred in or caused by her service.

3. The Veteran does not have a diagnosed sleep disorder separate from symptoms of her PTSD.

4. The Veteran's visual loss was caused or aggravated by her service-connected pituitary tumor.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connected for depression have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

2. The criteria for entitlement to service connected for an acquired psychiatric disorder other than depression, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

3. The criteria for entitlement to service connection for a sleep disorder, to include insomnia, have not been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4. The criteria for entitlement to service connection for a bilateral eye disorder manifested by vision loss have been met.  38 U.S.C.A. §§ 1101, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The matter was Remanded in August 2016 for the purpose of obtaining VA treatment records, records for the Social Security Administration, and obtaining VA medical opinions.  All actions were accomplished.  The Board finds that there has been substantial compliance with its remand instructions, and the claims are ready for disposition.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Furthermore, service connection may be established on a secondary basis for a disability which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

"Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability. . . .  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Evidence generated prior to the claim must also be considered in determining a current disability. Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013) (Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

Depression

The Veteran has been diagnosed with a neurocognitive disorder, a mood disorder, and PTSD.  The neurocognitive disorder, or memory loss, was previously granted and is not on appeal.  

The Veteran has been diagnosed with depression.  The 2017 VA examiner explained that the Veteran's depression was due to her loss of vision.  The Veteran has contended that her depression was due to the pain from her migraines.  The difference is immaterial.  As both the Veteran's vision loss and headaches are service-connected, the Veteran is properly secondarily service connected for depression under either theory.  Service connection for depression will be granted.  

PTSD

Service connection for PTSD has unique evidentiary requirements.  It generally requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Lay testimony regarding non-combat in-service stressors is insufficient to establish the occurrence of the stressor and must be corroborated by credible supporting evidence.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Veteran did not testify about her PTSD, but she told the 2017 VA examiner about three potential stressors for PTSD: (1) her in-service fall, (2) a boot camp harassment incident by two fellow service members, and (3) a post-service attack and sexual assault.

The first potential stressor has been confirmed by service treatment records, which included treatment for the Veteran's fall.  The VA examiner, however, opined that this potential stressor was not sufficient for a diagnosis of PTSD and did not contribute to her PTSD.  In addition, although the Veteran has often recounted this event in relation to her other disabilities, she did not allege that the fall had anything to do with her PTSD until recently.  The Board weighs the VA examiner's opinion heavily and finds that the weight of the medical evidence is against a link between the Veteran's current PTSD symptoms and her in-service fall.  Service connection under the first stressor must fail.

The second potential stressor has not been verified.  It also appears to be an anecdotal incident that cannot be verified.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) ("Anecdotal incidents, although they may be true, are not researchable. In order to be researched, incidents must be reported and documented.").  As the stressor cannot been verified, it cannot support service connection for PTSD.  Moreover, even if it could be verified, however, there is no medical evidence of a link between the stressor and the Veteran's symptoms.  The VA examiner opined that the stressor was insufficient for a diagnosis of PTSD and did not contribute to her PTSD.  The medical record does not otherwise indicate that this potential stressor could have contributed.  PTSD based upon this potential stressor must be denied.

The examiner identified the final stressor as the cause of the Veteran's PTSD.  This stressor, however, undisputedly occurred after service.  Service connection requires that the Veteran's stressor occurred in service.  PTSD based upon this stressor must be denied.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for PTSD must therefore be denied.



Sleep Disorder

The Veteran denied having a history of troubled sleeping upon separation.  It was not until several decades later, in the 2000s, that she reported difficulty sleeping to doctors.  See June 2008 and November 2010 Medical Records.  The Veteran was treated with medication for insomnia in September 2009.  

The Veteran was afforded a VA examination in March 2017.  The examiner opined that the Veteran's reported incidents of insomnia were not a separate sleep disorder, but were instead symptoms of her PTSD.  The Veteran reported to the examiner that she had a sleep study done previously (in 2008), but that it had not diagnosed her with sleep apnea.  The examiner opined that the Veteran's complaints of tiredness and sleep disturbances were not consistent with a finding of sleep apnea, but were rather consistent with the known diagnosis of PTSD.

The Veteran testified to sleep disturbances, but did not testify that these disturbances were separate from her other diagnoses.  The VA examiner's opinion is weighed heavily and the weight of the evidence is against the Veteran having a separate sleep disorder disease.  Absent a separate disorder, separate service connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); see also Begmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for a sleep disorder must therefore be denied.

Vision Loss

The Veteran is legally blind.  The Veteran was afforded a VA examination in September 2011.  The examiner opined that her vision problems were caused by brain injury and tumor in the military.  A June 2015 medical record noted decreased vision due to pituitary adenoma.  A December 2015 doctor's note stated that her vision loss was "due to pituitary lesion."  An April 2017 VA examiner opined that her visual disorder was due to glaucoma and optic atrophy, and further that the optic atrophy was due to her pituitary mass.  

Although the 2017 VA examiner ultimately concluded that it was less likely than not that the Veteran's vision loss related to service, he based this on the incorrect assumption that the pituitary tumor was not incurred in service.  The Veteran, however, has been service connected for the pituitary tumor.  As the weight of the evidence favors the Veteran's vision problems being due to the pituitary tumor, service connection should be granted.


ORDER

Entitlement to service connection for depression is granted.

Entitlement to service connection for an acquired psychiatric disorder other than depression, to include PTSD is denied. 

Entitlement to service connection for a sleep disorder to include insomnia is denied.

Entitlement to service connection for a bilateral eye disorder manifested by vision loss is granted.


REMAND

The issue of service connection for bilateral hearing loss was Remanded to obtain an etiology opinion.  The Board also instructed the examiner to consider the May 2010, April 2011, and August 2015 hearing evaluations if the examiner could not obtain reliable results from a current examination.  The Veteran was afforded a VA examination, but the examiner could not obtain reliable results.  Rather than considering the earlier evaluations, however, the examiner stated that a medical 

doctor would be needed to provide an etiology opinion.  Thus, the remand directive has not been complied with and further evaluation is necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Forward the Veteran's claims folder, including a copy of this remand, to a medical provider qualified to opine on the etiology of the Veteran's hearing condition.  If the examiner does not feel qualified to provide an opinion he or she should return the folder to the AOJ and the AOJ should locate a new medical provider.  A new examination may be performed at the examiner's discretion.  After reviewing the claims folder and performing any appropriate testing, the examiner should opine on:

(a) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's service to include her in-service fall and head injury? 

(b) Is it at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's bilateral hearing loss was caused by, related to, aggravated by (i.e. worsened), or otherwise etiologically the result of the Veteran's pituitary tumor?  

If the examiner cannot obtain valid results through testing, he or she should consider the May 2010, April 2011, and August 2015 hearing evaluations that revealed bilateral hearing loss.  If those results are deemed invalid, the examiner must explain the basis for such a finding.

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.
 
If the examiner determines that an opinion cannot be rendered without result to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

2. After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


